Per Curiam.

Boylston cannot be considered the trustee of Gill, for he is under no legal obligation to him, and Gill can maintain no action. Prentiss alone can sue on the bond. But Boylston is not the trustee of him, for he is to receive the money, not for his own use, but to be applied to the support of Gill, his wife and family at the discretion of the obligee. It may be, that the circumstance* *430of the family would require that the whole should be appropriated to their support; and Prentiss is at liberty so to appropriate it.
If this bond had arisen from a debt due from Boylston to Gill, it might be that such a disposition of the funds would be fraudulent, as against Gill’s creditors. But it appears to have been a voluntary provision made by Boylston; and justice to Gill’s creditors does not require that it should be diverted from his family to them. The family of Gill has as great an interest in this money as he himself has.. If his property had been attempted, by this or any other means, ¡to be secured to his family, undoubtedly such a settlement would have been void against his creditors; but a fund secured by the bounty of any one to the family of a debtor, ought not to go to his creditors.

Trustee discharged.